Opinión concurrente del Juez
Asociado Señor Negrón García.
Los hechos de la presente apelación no permiten otro curso decisorio que reconocer la legalidad de la interven-ción policíaca habida y confirmar la sentencia condenatoria del tribunal de instancia. La imprescindible labor preven-tiva e investigativa que realizan los oficiales del orden pú-blico no puede verse anquilosada por supuestos reclamos de intimidad en áreas sujetas al escrutinio del público en general, aun cuando éstas formen parte de los predios cir-cundantes de una residencia privada.
Expongamos sucintamente los hechos.
I
El 17 de junio de 1987 el agente Juan Díaz Rosario, de la División de Vehículos Hurtados de la Policía, y el Sgto. Milton Colón transitaban en una patrulla no rotulada por *294el sector Río Plantation de Bayamón.(1) Al pasar por la Ca-lle Principal, observaron a dos (2) individuos que trabaja-ban en un vehículo Mitsubishi color blanco. Éste se encon-traba en el patio lateral de una residencia, sita en la Calle 2 de dicho sector. Uno de ellos, quien resultó ser el ape-lante Juan López López, laboraba en el compartimiento del motor.
De repente, López López, al percatarse de la presencia del vehículo policíaco, dejó caer al piso la herramienta que utilizaba. Ello le estuvo sospechoso al agente Díaz Rosario, por lo que el sargento Colón, quien conducía, dio vuelta al auto patrulla y se dirigió nuevamente hacia la residencia donde se encontraban estos dos (2) individuos. Al notar éstos la presencia del vehículo policíaco, López López co-menzó a correr hacia la calle, con la intención de confun-dirse con un grupo de personas que se encontraba en la esquina de la Calle Principal con la Calle 5. El otro indivi-duo, por su parte, entró a una residencia de la Calle 5. Acto seguido, los agentes policíacos se detuvieron, desmontaron y procedieron a acercarse al lugar en que estaba el vehículo Mitsubishi, esto es, penetraron los predios de la residencia. El vehículo y lugar estaban al acceso y vista irrestricto e inmediato de cualquier persona que transitara por la calle. El lugar se utilizaba como taller de mecánica.
La inspección ocular del vehículo Mitsubishi y del área inmediata reveló que éste había sido despojado de su con-sola de instrumentos, asientos y radio, y que sus cerradu-ras habían sido forzadas. También, a pesar de ser un mo-delo reciente, sus neumáticos eran “viejos”. Además, los agentes observaron que la caja de una camioneta que ha-bía junto al vehículo desmantelado contenía las piezas re-movidas de este último. Ante estas circunstancias, solicita-ron por radio una relación del número de la tablilla del *295vehículo, lo que les confirmó que había sido reportado hur-tado en la madrugada de ese día. Ello movió a los agentes a arrestar a López López y al otro individuo que le acom-pañaba momentos antes, de nombre Antonio Birriel Arriaga. Una vez bajo arresto y advertido de sus derechos, Birriel Arriaga admitió al agente Díaz Rosario haber hur-tado el vehículo y habérselo llevado a López López para que lo desmantelara.
Así las cosas, el 8 de septiembre de 1987 se presentó una acusación contra López López en el Tribunal Superior, Sala de San Juan, por el delito de recibo de bienes ilegal-mente apropiados. Art. 168 del Código Penal, 33 L.P.R.A. see. 4274. Desfilada la prueba de cargo ante tribunal de derecho, la defensa solicitó la supresión de la evidencia incriminatoria presentada por el Ministerio Fiscal. Sos-tuvo, en esencia, que ésta fue el fruto de un registro irrazonable. Declarada sin lugar esta solicitud y sometido el caso, el tribunal de instancia lo declaró culpable por el delito imputado y lo condenó a cumplir tres (3) años de presidio.
Inconforme, López López apeló. Como único señala-miento, cuestiona la legalidad de la incursión de los agen-tes en el área circundante a la residencia donde se encon-traba el vehículo sin orden judicial. Por las razones más adelante expuestas, concurrimos con la Sentencia del Tribunal.
H-f
Como señaláramos en nuestro disenso en Pueblo v. Malavé González, 120 D.P.R. 470 (1988), la tarea de exami-nar la legalidad de un registro o allanamiento sin orden judicial exige el análisis de tres (3) importantes aspectos circunstanciales, a saber: (1) el lugar objeto del registro; (2) la presencia del concepto de motivo fundado para reali-zarlo, y (3) su razonabilidad.
*296Aunque nuestra Constitución ofrece protección contra los registros y allanamientos irrazonables por parte del Es-tado, no podemos pasar por alto que tal principio rector no es absoluto ni irrestricto. Así, en el pasado hemos convali-dado la entrada de un fiscal al patio delantero de una re-sidencia a través de un portón sin candado para tocar en la puerta, Pueblo v. Álvarez Solares, 95 D.P.R. 789 (1968), y bajo similares fundamentos, hemos estimado razonable la penetración de un agente policíaco en los linderos de una propiedad para conversar con sus ocupantes, Pueblo v. Torres Resto, 102 D.P.R. 532 (1974).
Esta normativa establece que el área circundante a, y que forma parte de, una residencia o estructura —que de lo contrario estaría protegida por el principio constitucional antes expuesto— puede ser válidamente allanado por un agente o funcionario gubernamental si éste penetra allí en funciones investigativas y las circunstancias son tales que invitaban o requerían allí su presencia. Ciertamente quien mantiene en su propiedad irnos espacios abiertos al escru-tinio físico o visual de un transeúnte o visitante casual, no puede reclamar expectativa razonable de intimidad. Véase nuestro disenso en Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991). Ante esas situaciones, puede válidamente el oficial policíaco entrar a esos espacios que, como regla general, se encuentran accesibles a cualquier otro visitante u observa-dor, sin tener que se le requiera una orden de allanamiento previa de un tribunal. Pueblo v. Rivera Colón, supra, opi-nión disidente. “[E]n la persecución del crimen no podemos imponerle al Estado y a la Policía del país, normas no con-templadas en la Constitución, amén de su cuestionable valor práctico.” Pueblo v. Malavé González, supra.
Para que proceda válidamente esta intervención, es me-nester que el agente o funcionario gubernamental tenga una razón justificativa. Su actuación no puede fundarse en meras conjeturas. El estado mental a analizarse será el de la realidad emergente del marco fáctico disponible al *297agente en los instantes anteriores y coetáneos a la interven-ción, y no el de un ambiente de laboratorio judicial ascéptico. La totalidad de las circunstancias concurrentes dictarán la legitimidad de su actuación.
Una vez el agente tiene los criterios circunstanciales que requieran la intervención, su conducta tiene que ser graduada y razonable; debe estar a tono con la situación. En ocasiones, requerirá la inmediata ocupación de la evi-dencia y el arresto de individuos, mientras que en otras —cuando no exista peligro de desaparición o alteración de prueba, o fuga de sospechosos— el agente deberá limitarse a recopilar información y someterla luego a la autoridad competente.
Apliquemos este análisis tripartita a la situación de autos.
HH HH HH
El lugar donde se encontraba tanto el vehículo Mitsubishi hurtado como la camioneta que contenía las piezas sustraídas formaban parte del patio lateral de una residencia. Éste era utilizado como taller de mecánica, y para entrar desde la vía pública no había barrera física alguna. Tampoco existían estructuras que interrumpieran la visibilidad del lugar. Para todos los efectos, la intención de su operador —el apelante López López— era que el pú-blico en general tuviese libre acceso al taller. Ante estas circunstancias, poca, si alguna, expectativa de intimidad podía esperar.
La conducta de López López y Birriel Arriaga de soltar las herramientas que manejaban y echarse a correr, dis-persándose por el área, alertaron la atención de los agentes policíacos. Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988), opinión disidente. Éstos, en el legítimo descargo de sus labores investigativas, procedieron a acercarse al taller de mecánica. Originalmente, limitaron su intervención a *298inspeccionar visualmente el lugar donde se encontraba el vehículo Mitsubishi, percatándose de la condición en que se encontraba este automóvil de reciente fabricación y de que las piezas sustraídas estaban depositadas en la camio-neta contigua. Sólo entonces, y con el conocimiento de que este vehículo había sido reportado hurtado, procedieron al arresto de López López y su compañero. No cabe duda que ante estas circunstancias, las actuaciones de los agentes fueron válidas. Resultaría irrazonable requerirles detener su labor investigativa legítima en el momento en que se encuentran, precisamente, recopilando información sobre una actividad que les pareció sospechosa. Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985).
El objeto del registro —área contigua a una residencia utilizada como taller de mecánica y abierta al público— el elemento de motivo fundado —movimientos sospechosos de López López y de Birriel Arriaga, al igual que las condicio-nes peculiares y notables del vehículo Mitsubishi— y la razonabilidad de la intervención —inspección ocular— re-quieren nuestra aprobación del alegado registro y conse-cuente confirmación de la sentencia apelada.
Por los fundamentos expuestos, concurrimos con el resultado.

(1) Ambos se encontraban en funciones ajenas a la investigación de los hechos que propiciaron su intervención.